Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        26-MAY-2021
                                                        12:10 PM
                                                        Dkt. 17 ODAC


                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          WILLIE JAMES JONES,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI‘I,
                   Respondent/Respondent-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-XX-XXXXXXX; S.P.P. NO. 17-1-0012; CR. NO. 1PC950001384)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Wilson, and Eddins, JJ.,
    and Circuit Judge Loo, in place of McKenna, J., recused)

          Petitioner/Petitioner-Appellant’s Application for Writ
of Certiorari filed on April 20, 2021, is hereby rejected.
          DATED:    Honolulu, Hawaiʻi, May 26, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins

                                /s/ Rhonda I.L. Loo